Opinión concurrente y disidente del
Juez Asociado Señor Ortiz.
I
Estoy conforme con la decisión del Tribunal en tanto y en cuanto pone en vigor la enmienda propuesta por los Comisio-nados Electorales de los Partidos Nuevo Progresista e Inde-pendentista Puertorriqueño. El sistema propuesto hace viable en una forma eficaz el sufragio de aquellos electores que han sido excluidos de las listas electorales de su precinto por causas atribuibles al organismo electoral. A estas personas, sean muchas o pocas, se les debe ofrecer máximas garantías para que puedan ejercer su sagrado derecho al voto. La en-mienda establece una forma adicional de poner en vigor el mandato legislativo estatuido, entre otros, en el Art. 2.006 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3056.(1) El sistema adoptado no creará mayores dificultades a la Comi-sión Estatal de Elecciones (C.E.E.), ya que sólo se beneficia un grupo limitado de electores. Los que han sido excluidos *530de las listas electorales por las causas y el procedimiento establecido para ello, Art. 2.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3073,(2) no pueden acogerse a *531dicho procedimiento para revisar las determinaciones finales.
Por dichas razones revocaría el acuerdo de la C.E.E. me-diante la cual se negó a aprobar la enmienda propuesta.
h-i H-i
No puedo suscribir la totalidad del dictamen del Tribunal. Discrepo de la posición asumida por la mayoría de negarle al Presidente de la C.E.E. el derecho a votar en las enmiendas que se propongan al Reglamento General de Elecciones.
Entiendo que el texto del artículo es claro. Contrario al procedimiento general que sólo le da, en primera instancia, derecho a votar a los comisionados, el Art. 1.005 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3013©, establece que los acuerdos se tomarán por unanimidad o por mayoría de votos en la C.E.E. El Presidente es miembro de la C.E.E. con derecho al voto. Si la Legislatura hubiera querido que sólo los comisionados pudieran votar, lo debieron haber he-cho expresamente tal como lo hicieron en el Art. 1.006 (16 L.P.R.A. see. 3014).
Aparte de la correcta interpretación del estatuto, me pre-ocupa el resultado y sus fundamentos. Al resolver este caso estamos amputando, de manera significativa, los poderes y facultades de un cargo de gran importancia. Se ha conver-*532tido al Presidente de la C.E.E. en un mero administrador del sistema sin ninguna injerencia en las decisiones básicas del organismo cuando éste ejerce funciones legislativas o cuasi judiciales. Si añadimos a esto que la decisión legislativa ava-lada por este Tribunal está predicada en la presunción de que el Presidente de la C.E.E. siempre actuará conforme a su afiliación política, más preocupante resulta ser la decisión adoptada hoy.

(1) Dispone, en lo pertinente, lo siguiente:
“A no ser en virtud de lo dispuesto en este Subtítulo o de una orden emitida por un Tribunal de Justicia con competencia para ello, no se podrá, mediante regla, reglamento, orden, resolución, interpretación o en cualquier otra forma, rechazar, cancelar, invalidar o anular el registro o inscripción legal de un elector o privar a uno debidamente calificado de su derecho al voto.” 16 L.P.R.A. see. 3056.


(2) Dispone qne:
“Para que se proceda a la eliminación de un elector que aparezca en la lista de peticiones de inscripción, deberá presentarse ante el Presidente de la Comi-sión Local de Elecciones una solicitud de exclusión de dicho elector, por uno o más de los siguientes fundamentos:
“(a) Que el elector no es ciudadano de los Estados Unidos de América.
“(b) Que el elector no está domiciliado en la dirección señalada en su peti-ción a la fecha de inscripción, ni en el momento de la recusación.
“(c) Que el elector no ha cumplido 18 años y no habrá de cumplirlos en o antes del día de las siguientes elecciones generales.
“(d) Que el elector haya fallecido o que no es la persona que alega ser en su petición de inscripción.
“(e) Que el elector ha sido declarado incapacitado judicialmente.
“(f) Que el elector aparece inscrito más de una vez en las listas electorales.
“Toda solicitud de exclusión de un elector deberá contener la siguiente infor-mación:
“(a) Nombre y apellidos del elector cuya exclusión se solicita.
“(b) Edad con que aparece en la petición de inscripción.
“(e) Dirección del elector, según aparece consignada en la petición de ins-cripción.
“(d) Motivos en que se funda la recusación.
“Dicha recusación se radicará debidamente juramentada ante el Presidente de la Comisión Local del precinto a que corresponda la petición. El juramento requerido podrá ser prestado ante cualquier miembro de la Comisión Local, nota-rio público, Secretario del Tribunal o funcionario autorizado por ley para tomar juramentos en Puerto Rico.
“Una vez el Presidente reciba la recusación debidamente cumplimentada señalará vista dentro de los diez (10) días siguientes para oír la prueba que co-rresponda, debiéndose citar al elector recusado, al recusador y a cualquier otra persona que las partes solicitaren sea citada. Se notificará, asimismo, a los Comi-sionados Locales de los distintos partidos políticos. La Comisión Estatal, previa solicitud y justificación al efecto, tendrá facultad para extender el término de la celebración de vistas.
“La validez o procedencia de una recusación será decidida por acuerdo uná-nime de los miembros de la Comisión Local. Cuando no hubiere tal unanimidad la recusación será decidida, a favor o en contra, por el Presidente, siendo ésta la única ocasión o circunstancia en que dicho Presidente podrá entender en una recusación.
“Una vez se decida que procede la recusación, el Presidente ordenará la eliminación del elector en la lista de inscripción o del Registro General de Elec-tores, según sea el caso, excepto cuando la recusación se base en lo dispuesto por el inciso (f) de esta sección, en cuyo caso se eliminará la inscripción o inscrip-ciones que determine la Comisión por reglamento.
*531“E1 Presidente especificará en la orden de exclusión o no aceptación de la petición de inscripción o solicitud de transferencia si la decisión fue tomada por la Comisión Local, unánimemente, o por determinación a favor o en contra del Pre-sidente y la razón de la exclusión o no aceptación de la petición o solicitud. Tam-bién deberá notificar de su acción a la Comisión Estatal, Comisionados Locales de los partidos políticos, Comisionados Electorales Estatales, al reeusador y al recu-sado.
“La ausencia del elector recusado de la vista no releva al reeusador de pre-sentar pruebas.
“Tanto el recusado como el reeusador podrán apelar la determinaci[ó]n de la Comisión Local o su Presidente ante la Comisión Estatal dentro de los cinco (5) días siguientes, excepto lo dispuesto para las recusaciones por domicilio electoral.” 16 L.P.R.A. see. 3073.